Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 12/29/2020. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-2, 5-6, 8-10, 13-14, 16-18, 21-22 and 24 are allowed.

Reasons for Allowance
Claims 1, 9 and 17 are allowed because the closest arts, the closest arts, Breternitz et al. (hereinafter referred to Breternitz) (U. S. Pub. No. 2014/0047342A1), Frey et al. (hereinafter referred to as Frey) (U. S. Pub. No. 2003/0135842A1), and Chess et al. (hereinafter referred to as Chess) (U. S. Patent. No. 9405585 B2)  cannot teach or render obvious the elements and limitations, such as, selecting a computing device to perform a test relating to a default configuration, wherein the computing device is selected based on at least one workload being initiated at the computing device or overall performance; selecting an experiment from an experiment queue based on the experiment matching the workload , wherein the test corresponding to the experiment is selected for the default configuration and forwarded onto the computing device; evaluating feedback data resulting from the test to decide whether a change is necessitated for the default configuration to improve performance, wherein the feedback data is obtained through an automated feedback loop; computing a new configuration to replace the default configuration at the computing device, if the change is necessitated; communicating the new configuration to the computing device that implements the new configuration, wherein the computing device is detected from a machine class of a plurality of machine classed prior to selection of the computing device, wherein the computing devices are clustered into the machine classes based on hardware composition of the computing devices, and wherein one or more other computing devices are selected from the machine class to  perform the test, therein the test is pushed back into an experiment 
The novelty of claimed invention is based on the facts that the computing device is selected based on workload and performance, and selecting the experiment is from an experiment queue based on the workload; evaluating feedback data is used to decide if the new configuration is needed, and the feedback is obtained from automated loop; computing the new configuration is to replace the default configuration if the change is necessitated to improve the performance, wherein the computing devices are clustered into the machine classed based on the hardware composition of the devices, wherein computing device is selected from the machine class and test is pushed back into the experiment queue when the feedback data is incomplete to facilitate a decision whether the change is need.
Breternitz only teaches system and method for allocating a cluster of nodes for a cloud computing system based on hardware characteristics. Frey only teaches software development tool for embedded computer systems. Chess only teaches systems and methods for managing a system of heterogeneous workloads.
Further, by continual thorough searching, other relevant prior arts have been found and they do not teach the claims above. Klein et al. (U. S. Pub. No. 2014/0082614A1) teaches automated profiling of resource usage. Exterman (U. S. Pub. No. 2015/0264557A1) teaches apparatus, system and method of managing at a mobile device execution of an application by a computing device. Breternitz et al. (U. S. Pub No. 20140047084A1) teaches system and method for modifying a hardware configuration of a cloud computing system.
Dependent claims 2, 5-6, 8, 10, 13-14, 16, 18, 21-22 and 24 depend on now allowed independent claims 1, 9 and 17 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on March 24, 2016. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
04/06/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454